          Case 4:19-cr-06063-SMJ         ECF No. 32   filed 11/08/19    PageID.79 Page 1 of 2




    1
                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
    2                                                                  EASTERN DISTRICT OF WASHINGTON




    3                                                                  Nov 08, 2019
                                                                            SEAN F. MCAVOY, CLERK


    4

    5                         UNITED STATES DISTRICT COURT

    6                       EASTERN DISTRICT OF WASHINGTON

    7   UNITED STATES OF AMERICA,                         No. 4:19-CR-06063-SMJ-1

    8                       Plaintiff,                    ORDER FOLLOWING INITIAL
                                                          APPEARANCE AND
    9   vs.                                               ARRAIGNMENT

10      MONICA PESINA,                                    **ACTION REQUIRED**

11                          Defendant.

12            On Friday, November 08, 2019, Defendant made her initial appearance and

13      was arraigned based on the Indictment (ECF No. 6). Defendant appeared, in

14      custody, with court-appointed counsel Adam Pechtel. Assistant United States

15      Attorney Meghan McCalla represented the United States.

16            Defendant was advised of, and acknowledged the charges against her and

17      the penalties she faces.

18            Defendant was advised of, and acknowledged Defendant’s rights.

19            Defendant pled not guilty.

20

2
        ORDER FOLLOWING INITIAL APPEARANCE AND ARRAIGNMENT - 1
          Case 4:19-cr-06063-SMJ     ECF No. 32       filed 11/08/19   PageID.80 Page 2 of 2




    1         A member of the Criminal Justice Act Panel was appointed to represent

    2   Defendant.

    3         The United States moved for detention (ECF No. 19). A supplemental

    4   pretrial services report was ordered and a detention hearing was set before Judge

    5   Dimke, in Richland, Washington, on Tuesday, November 12, 2019, at 12:00

    6   PM.

    7         The Court directs the parties to review the Local Criminal Rules governing

    8   discovery and other issues in this case. http://www.waed.uscourts.gov/court-

    9   info/local-rules-and-orders/general-orders.

10            Until further order of this Court, Defendant shall be committed to the

11      custody of the Attorney General for confinement in a corrections facility separate,

12      to the extent practicable, from persons awaiting or serving sentences or being held

13      in custody pending appeal. Defendant shall be afforded reasonable opportunity for

14      private consultation with counsel. On order of a court of the United States or on

15      request of an attorney for the United States, the person in charge of the corrections

16      facility in which Defendant is confined shall deliver Defendant to a United States

17      Marshal for the purpose of an appearance in connection with a court proceeding.

18            DATED this November 8, 2019.

19                                   s/John T. Rodgers
                                    JOHN T. RODGERS
20                          UNITED STATES MAGISTRATE JUDGE

2
        ORDER FOLLOWING INITIAL APPEARANCE AND ARRAIGNMENT - 2
